DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ANGELA A. BENTRIM,
                            Appellant,

                                    v.

                        JEFFREY S. BENTRIM,
                             Appellee.

                              No. 4D19-3601

                         [November 25, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No. 50-2007-DR-
008773-XXXX-MB.

  Margherita Downey of the Law Office of Margherita Downey LLC, Delray
Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, CIKLIN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.